10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

21

28

Donald Iwuchuku, Esq. (SBN 181726)
Law Office of Donald Iwuchuku

3450 Wilshire Blvd., # 1020

Los Angeles, CA 90010

Phone: (213)-380-4144

Fax:  (213)-380-6061

Attorneys for Plaintiffs:
Cheyennena Bedonie
Toni Battle

an individual
Plaintiffs,

VS.

inclusive,

Defendants.

Case 5:21-cv-00200-JGB-KK Document 1-1

Cheyennena Bedonie an individual; Toni Battle,

Costco Wholesale Inc; and DOES 1 thru 20,

 

 

Eastvale, CA 91752.

COMPLAINT FOR DAMAGES - page: 1

 

 

Riverside, State of California.

Filed o2/osi21. Pape ay oP OtH0

SUPERIOR ?

SBA OEF Ro

Y
OF RIVE

JUN 01 2020
L. VILLANUEVA

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF RIVERSIDE —- CENTRAL DISTRICT

Case No.: RIC

COMPLAINT FOR DAMAGES:

2001382

Assault

Battery

Intentional Infliction of Emotional
Distress

False Imprisonment

Negligent Hiring

Negligent Infliction of Emotional
Distress

er . SHE

JURY TRIAL DEMANDED

COMES NOW PLAINTIFFS ALLEGE AS FOLLOWS:

1. Plaintiff Cheyennena Bedonie is an individual residing in the County of

2. Plaintiff Toni Battle is an individual residing in the county of Riverside, State of
California
3. Based upon information and belief plaintiffs alleges that Defendant Costco

Wholesale Inc. hereinafter known as (“Costco”) is a corporation doing business in

California and operate a wholesale store located at 5030 Hamner Avenue,

Don Iwuchuku, Esq
3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

Ed

LL

® 00 %O Nn &

f

Sax

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document1-1 Filed 02/03/21 Page 2o0f11 Page ID #:

Plaintiffs are ignorant of the true names and capacities, whether corporate,
partnership, association, individual or otherwise, of defendants sued herein as
DOES 1 through 20 inclusive. Plaintiffs therefore sue said individuals under the
provisions of sections 474 of the California Code of Civil Procedure.

Plaintiffs are informed and believes, and on that basis allege that defendants
DOES 1 through 20 inclusive are in some manner responsible for the acts,
occurrences and transactions set forth herein, and are legally liable to Plaintiffs.
Plaintiffs will amend this complaint to set forth the true names and capacities of
said fictitiously named Defendants, together with appropriate charging allegations
when their true names are ascertained.

Plaintiffs are informed and believe, and on that basis allege that at all times
mentioned herein each Defendant, whether actually or fictitiously named herein,
was the principal, agent (actual or ostensible), or employee of each other
defendants, and in acting as such principal or within the course and scope of such
employment or agency, took some part in the acts and omissions hereinafter set
forth, by reason of which each Defendant is liable to the Plaintiff for the relief
prayed for herein.

Jurisdiction and venue are proper in this Court because at least one of the parties
is a resident of Riverside County at all times relevant herein. The amount in
controversy in this matter exceeds the sum of $25,000, exclusive of interest and

costs.

FACTUAL ALLEGATIONS

On or about August 21, 2019 Plaintiffs visited defendant’s store located at 5030
Hamner Avenue in Eastvale California. Plaintiffs visited the store to purchase
items. During the time plaintiffs were shopping, Plaintiff Bedonie was approached
by two individuals who later identified themselves as employees for defendant.

One of the employees, identified as “Mark”, asked Bedonie to accompany them to

COMPLAINT FOR DAMAGES - page: 2 Don Iwuchuku, Esq

3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

 

10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 3o0f11 Page ID#

10.

11.

12.

a back room in the store. They later stopped at a certain location in the store
before getting to the back room. “Mark” began to make demands of Plaintiff
Bedonie. He ordered her to move boxes in the aisle and empty her purse in front
of other patrons. Plaintiff Bedonie then began to walk away from “Mark”.
“Mark” then followed plaintiff Bedonie as she walked towards the exit and
jumped in front of Bedonie and bumping her with his chest three times. He then
used his legs to trip Bedonie and pushed her with his hands at the same time in an
effort to impede her movement. This caused Bedonie to lose her balance and fall
to the ground. Plaintiff Bedonie struggled to defend herself but “Mark” continued
to punch her as she lay on the ground. When Bedonie finally got to her feet
“Mark” pulled her by the arm and shoulder and continued to physically assault
her. Witnesses including plaintiff Toni Battle, who is Bedonie’s mother, began
yelling at Mark to stop the assault.
FIRST CAUSE OF ACTION

FOR ASSAULT AGAINTS ALL DEFENDANTS.
Plaintiffs restate and incorporate by reference as if fully set forth herein
paragraphs | through10 of the general allegations, and by this reference
incorporates said allegations as part of this FIRST CAUSE OF ACTION
In doing the acts as alleged above, defendants intended to cause or to place
plaintiff Bedonie in apprehension of a harmful or offensive contact with
plaintiff's person. “Mark” was acting for the benefit of Defendant Costco. The
above described action resulted from a dispute arising out of Mark’s employment.
The attack was an outgrowth of Mark’s work. The attack leading to plaintiff
Bedonie’s injuries arose solely from the performance of Mark’s duties and his
entire association with Plaintiff arose out of his employment with defendant
Costco.
As aresult of the defendants’ act as alleged above, plaintiff Bedonie was in fact

placed in great apprehension of being pushed down and struck in her body as she

COMPLAINT FOR DAMAGES - page: 3 Don Iwuchuku, Esq

3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

 
10

11

12

13

14

15

16

17

18

19

20

eu

22

23

24

26

ai

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 4of11 Page ID#:

1,

14.

lay defenseless on the ground. At no time did plaintiff Bedonie consent to the
acts described above. As a direct and proximate result of Defendant’s actions as
described above, Plaintiff Bedonie has continued to suffer special, general and
consequential damages, the precise amount to be proven at trial. As a direct and
proximate result of the wrongdoing, as described above, plaintiff Bedonie has
been injured in her health, strength, and activity, and has sustained permanent
injuries to her body and mind. It is believed and thereby alleged that all of said
injuries have caused and continue to cause Plaintiff Bedonie intense anxiety,
emotional distress, fear, pain, apprehension, and other distress secondary to the
aforementioned injuries and damages. It is believed that Plaintiff Bedonie has also
suffered other injuries, the exact nature and extent of which are unknown at this
time, and will ask leave of court to assert the same when they are ascertained. The
aforementioned injuries have generally damaged this plaintiff in a sum well above
the jurisdictional minimum of this court.

As a direct and proximate result of the wrongdoing, as described above, Plaintiff
Bedonie has been injured in her health, strength, and activity, and has sustained
permanent injuries to her mind and body. It is believed and thereby alleged that
all of the said injuries have caused and continue to cause her intense anxiety,
emotional distress, fear, pain, apprehension, and other distress secondary to the
aforementioned injuries and damages. It is believed that she has also suffered
other injuries, the exact nature and extent of which are unknown at this time, and
will ask leave of court to assert the same when they are ascertained. The
aforementioned injuries have generally damaged her in a sum well above the
jurisdictional minimum of this Court.

As a further proximate result of the Defendant’s aforementioned conduct, Plaintiff
Bedonie has suffered and continues to suffer harm, including but not limited to
humiliation, embarrassment, and mental anguish in an amount in excess of the

jurisdictional threshold of this court, to be proven by evidence at the time of trial.

COMPLAINT FOR DAMAGES - page: 4 Don Iwuchuku, Esq

3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

 

12
10

iL

L2

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 5of11 Page ID#:

15;

16.

17.

18.

19.

Defendants’ conduct as described above was done with malice, oppression, and a
willful and deliberate act in conscious disregard of the probability of causing
injury to Plaintiff Bedonie. Plaintiff seeks compensatory and punitive damages in
order to deter them from such conduct in the future.
SECOND CAUSE OF ACTION
FOR BATTERY AGAINTS ALL DEFENDANTS

Plaintiffs by this reference incorporate in this cause of action each and every
allegation of paragraphs 1 through 16 of this Complaint as though fully set herein.

As stated above, on or about August 20, 2019 defendant Costco’s employee
identified as “Mark” followed plaintiff Bedonie as she walked towards the exit
and jumped in front of Bedonie and bumped her in the chest three times. “Mark”
then used his legs to trip Bedonie and push her at the same time in an effort to
impede her movement causing her to fall to the ground. Plaintiff Bedonie
struggled to defend herself but “Mark” continued to punch her when she was on
the ground. When Bedonie got to her feet “Mark” pulled her by the arm and
shoulder and continued to physically assault her. Witnesses, including plaintiff
Toni Battle who is Bedonie’s mother began yelling at “Mark” to stop the assault.
Mark was acting for the benefit of Defendant Costco. The above described action
resulted from a dispute arising out of Mark’s employment. The attack was an
outgrowth of Mark’s work. The attack leading to plaintiff Bedonie’s injuries arose
solely from the performance of Mark’s duties and his entire association with
Plaintiff arose out of his employment with defendant Costco.

As a direct and proximate result of Defendant’s actions as described above,
Plaintiff Bedonie has continued to suffer special, general and consequential
damages in excess of the jurisdictional limit of this court, the precise amount to be
proven at trial. As a direct and proximate result of the wrongdoing, as described
above, plaintiff Bedonie has been injured in her health, strength, and activity, and

has sustained permanent injuries to her body and mind. It is believed and thereby

COMPLAINT FOR DAMAGES - page: 5 Don Iwuchuku, Esq

3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

 

13
10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page6of11 Page ID#

20.

21.

Zz.

alleged that all of said injuries have caused and continue to cause Plaintiff
Bedonie intense anxiety, emotional distress, fear, pain, apprehension, and other
distress secondary to the aforementioned injuries and damages. It is believed that
Plaintiff Bedonie has also suffered other injuries, the exact nature and extent of
which are unknown at this time, and Plaintiff Bedonie will ask leave of court to
assert the same when they are ascertained. The aforementioned injuries have
generally damaged this plaintiff in a sum well above the jurisdictional minimum
of this court.

As a direct and proximate result of the wrongdoing, as described above, Plaintiff
Bedonie has been injured in her health, strength, and activity, and has sustained
permanent injuries to her mind and body. It is believed and thereby alleged that
all of the said injuries have caused and continue to cause Plaintiff Bedonie intense
anxiety, emotional distress, fear, pain, apprehension, and other distress secondary
to the aforementioned injuries and damages. It is believed that Plaintiff Bedonie
has also suffered other injuries, the exact nature and extent of which are unknown
at this time, and plaintiff will ask leave of court to assert the same when they are
ascertained. The aforementioned injuries have generally damaged Plaintiff in a
sum well above the jurisdictional minimum of this Court.

As a further proximate result of the Defendants’ aforementioned conduct, Plaintiff
Bedonie has suffered and continue to suffer harm, including but not limited to
humiliation, embarrassment, and mental anguish in an amount in excess of the
jurisdictional threshold of this court, to be proven by evidence at the time of trial.
Defendants’ conduct as described above were done with malice, oppression, and a
willful and deliberate act in conscious disregard of the probability of causing
injury to Plaintiff. Plaintiff seeks compensatory and punitive damages in order to

deter them from such conduct in the future.

COMPLAINT FOR DAMAGES - page: 6 Don Iwuchuku, Esq

3450 Wilshire Blyd., #1020
Los Angeles, CA 90019

 

14
10

i

12

13

14

15

16

17

18

19

20

21

Ze

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document1-1 Filed 02/03/21 Page 7of11 Page ID#

THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS
FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

23. Plaintiffs by this reference incorporates in this cause of action each and every
allegation of paragraphs | through 23 of this Complaint as though fully set herein.

24. Through their conduct described above, Defendants and each of them intended to
cause, or had reckless disregard of the probability of causing, emotional distress
to the plaintiffs. The conduct of Defendants, and each of them was outrageous
and malicious done with the intent to cause severe emotional and physical
distress, humiliation, mental anguish. “Mark” was acting for the benefit of
Defendant Costco. The above described action resulted from a dispute arising out
of Mark’s employment. The attack was an outgrowth of Mark’s work of loss
prevention for Defendant. The attack leading to plaintiff Bedonie’s injuries arose
solely from the performance of Mark’s duties and his entire association with
Plaintiff Bedonie arose out of his employment with defendant Costco.

25. As a direct, foreseeable, and proximate result of defendants’ acts and conduct as
described above, plaintiff Bedonie has suffered and continues to suffer bodily
injury, humiliation, embarrassment, and severe mental and emotional distress, all
to his damages in an amount in excess of the minimum jurisdiction of this Court,

the precise amount of which will be proven at trial.

FOURTH CAUSE OF ACTION FOR FALSE IMPRISONMENT

26. The allegations set forth in paragraphs | through 26 of this Complaint are re-
alleged and incorporated herein by reference.

27. Through the actions described herein on or about August 21, 2019 defendants
intentionally confined plaintiff without lawful justification. As stated above,

Plaintiff Bedonie was walking towards the exit when “Mark” jumped in front of

COMPLAINT FOR DAMAGES - page: 7 Don Iwuchuku, Esq
3450 Wilshire Blvd., #1020

Los Angeles, CA 90019

[15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 8of11 Page ID#

her and began to physically assault Bedonie thereby violently preventing her from

leaving.

28. __ “Mark” was acting for the benefit of Defendant Costco. The above described

aa

Oks

oes

ao.

34.

Do:

action resulted from a dispute arising out of “Mark’s” employment. The attack
was an outgrowth of his work. The attack leading to plaintiff Bedonie’s injuries
arose solely from the performance of Mark’s duties and his entire association with
Plaintiff Bedonie arose out of his employment with defendant Costco.

Plaintiff Bedonie did not consent to such confinement.

As a direct, foreseeable and proximate result of defendants’ willful, knowing and
intentional actions, Plaintiff Bedonie has suffered and continues to suffer
humiliation, embarrassment, mental anguish, emotional distress and discomfort,

all to his damages, the precise amount which will be proven at trial.

FIFTH CAUSE OF ACTION FOR NEGLIGENT HIRING

The allegations set forth in paragraphs | through 31 of this Complaint are re-
alleged and incorporated herein by reference.

Plaintiff Bedonie was harmed by “Mark” and defendant Costco is responsible for
the injuries suffered by plaintiff Bedonie at the hand of “Mark” because Costco
was negligent in its hiring, supervision or retention of “Mark”.

Mark was unfit or incompetent to perform the work for which Costco hired him
and defendant Costco knew or should have known that “Mark” was
unfit/incompetent and as such his unfitness and incompetence created a risk to
others and Plaintiff Bedonie.

Mark’s unfitness and incompetence did harm plaintiff Bedonie and defendant
Costco’s negligence in hiring, supervising or retaining him was a substantial
factor in causing this particular plaintiff harm.

As a direct, foreseeable and proximate result of defendants’ willful, knowing and

intentional actions, Plaintiff Bedonie has suffered and continues to suffer

COMPLAINT FOR DAMAGES - page: 8 Don Iwuchuku, Esq

3450 Wilshire Blvd., #1020
Los Angeles, CA 90019

 

16
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 9of11 Page ID #17

36,

ois

38.

a

40,

41,

humiliation, embarrassment, mental anguish, emotional distress and discomfort,

all to his damage, the precise amount which will be proven at trial.

SIXTH CAUSE OF ACTION FOR NEGLIGENT INFLICTION OF
EMOTIONAL DISTRESS

The allegations set forth in paragraphs | through 36 of this Complaint are re-
alleged and incorporated herein by reference.

Plaintiff Toni Battle suffered serious emotional distress by the actions of “Mark”
as described above and defendant Costco is responsible for the damages suffered
by Battle.

Defendants negligently caused the injuries suffered by Plaintiff Bedonie.

During the time “Mark” was violently assaulting Bedonie, Plaintiff Battle was
present and witnessed most of the assault. Plaintiff Battle was aware that Mark’s
violent assault on Bedonie was causing Bedonie severe physical injuries and
humiliation. Plaintiff Battle suffered serious emotional distress during and after

the violent physical assault on Bedonie by Mark.

Defendant’s conduct was a substantial factor in causing Plaintiff Battle’s serious

emotional distress including but not limited to suffering, anguish, fright, horror,
nervousness, grief, anxiety, worry, shock, humiliation and shame

As a direct, foreseeable and proximate result of defendants’ willful, knowing and
intentional actions, Plaintiff Battle has suffered and continues to suffer suffering,
anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and

shame, all to his damage, the precise amount which will be proven at trial.

WHEREFORE, Plaintiffs prays for judgment be entered in their favor and against

Defendants, and each of them, for:

1,

All special damages in the sum of $80,000 or according to proof;

2. General damages in the sum of $1,000,000 or according to proof;

COMPLAINT FOR DAMAGES - page: 9 Don Iwuchuku, Esq

3450 Wilshire Blyd., #1020
Los Angeles, CA 90019

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

23

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 10o0f11 Page ID#

3. Exemplary and punitive damages in the sum of $500,000 or a sum appropriate to
punish Defendants and set example for others;
4. Costs for suit; and

5. Such other and further relief as the Court may deem proper

Date: April 18, 2020 By: donaldiwuchuku
Donald Iwuchuku

Attorneys for Plaintiffs

COMPLAINT FOR DAMAGES - page: 10 Don Iwuchuku, Esq
3450 Wilshire Blvd., #1020

Los Angeles, CA 90019

#18

 
10

1d

LZ

13

14

15

16

17

18

19

20

21

22

Zs

24

25

26

27

28

 

 

Case 5:21-cv-00200-JGB-KK Document 1-1 Filed 02/03/21 Page 11of11 Page ID?

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury

Dated: April 18, 2020 By: donaldiwuchuku
Donald Iwuchuku
Attorneys for Plaintiff

COMPLAINT FOR DAMAGES ~ page: 11 Don Iwuchuku, Esq
3450 Wilshire Blvd., #1020

Los Angeles, CA 90019

#:19

 
